J-S02018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY WILLIAMS                           :
                                               :
                       Appellant               :   No. 1249 EDA 2020


       Appeal from the Judgment of Sentence Entered February 6, 2020,
                in the Court of Common Pleas of Lehigh County,
            Criminal Division at No(s): CP-39-CR-0001093-2019.

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                              Filed: May 27, 2021

        Anthony Williams appeals, pro se, from the judgment of sentence

imposed following his conviction for receiving stolen property.1 We affirm.

        The trial court set forth the relevant factual and procedural history as

follows.

              The Whitehall Township Police received a report of a break-
        in on February 4, 2019. Homeowners discovered that their home,
        located at 3118 S. Ruch Street, Whitehall, Lehigh County, was
        burglarized. The victims, Steven and Samantha Rothdeutsch,
        reported the incident to police upon their discovery and informed
        police the break-in must have occurred while they were away
        during the daytime hours between 8:15 a.m. and 5:30 p.m.
        Stolen items included an Apple MacBook Pro, a Nikon model 05300
        camera, and various jewelry.       Lieutenant James Lucas and
        Sergeant Mark Mazzitelli of the Whitehall Township Police
        Criminal-Investigative-Division began an investigation. A few
        days later, on February 6, 2019, the victims relayed that they had
        located an Apple MacBook Pro being sold on Craigslist.org, which
____________________________________________


1   18 Pa.C.S.A. § 3925(a).
J-S02018-21


        they believed to be their stolen property. On that same day, Det.
        Mazzitelli discovered that a Nikon model 05300 camera had been
        sold to Pawn America located at 923 Hamilton Street in the city of
        Allentown.

               Pawn America records showed that the Nikon camera was
        sold by . . . Williams on the same day as the break-in on February
        4, 2019. When [Williams] pawned [the camera,] he was required
        to provide identification and [his] photo was taken at the time of
        the sale. Det. Mazzitelli confirmed that the camera sold at Pawn
        America matched the serial numbers of the missing camera.
        During the trial, the court noted that [Williams] remarked to the
        jury that the picture taken by Pawn America of him was a beautiful
        picture.

              Det. Mazzitelli, shielding his identity, contacted the seller of
        the Apple MacBook Pro through Craigslist.org and arranged a
        purchase to initiate a buy-bust operation. Det. Mazzitelli was in
        contact with the seller multiple times. An arrangement was made
        to meet at Dunkin Donuts, located at the intersection of MacArthur
        Road and Jordan Parkway, to complete the transaction. Lt. Lucas
        and other officers traveled with Det. Mazzitelli to provide
        assistance.

               On February 6, 2019, at approximately 5:05 p.m.,
        [Williams] arrived at Dunkin Donuts in his black 2010 Dodge
        Journey. [Williams] was immediately detained. [Williams] was
        informed that he was being arrested for the stolen merchandise.
        Lt. Lucas testified that [Williams] began to make statements and
        offer explanations. Lt. Lucas interrupted [Williams] and said he
        would speak with him back at headquarters, but if he was going
        to continue to talk, then he would need to provide [Williams] with
        his Miranda[2] warnings. [Williams] continued and Lt. Lucas
        Mirandized [Williams] verbally while standing in the Dunkin
        Donuts parking lot. . . .

                                         ****

              [Williams] was not provided with a written form on scene to
        waive his Miranda rights. [Williams] informed police that the
        item he wished to sell, the Apple MacBook Pro, was located in his
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S02018-21


     vehicle. Police asked permission to retrieve the computer and
     [Williams] gave consent. The computer was recovered from the
     front passenger seat and matched the serial number of the
     missing computer. Upon retrieving the laptop, the police asked
     for further permission to search the vehicle. [Williams] gave
     additional permission to search his car. [Police observed a
     crowbar and gloves in Williams’ vehicle.] In an abundance of
     caution the police also obtained a search warrant to search the
     vehicle. [Williams] was transported back to Whitehall Township
     Police Headquarters.

            At headquarters, [Williams] was audio and video recorded
     and consented to an interview with police. [Williams] wanted to
     speak with police and the police recall that he was very talkative.
     Before the interview, [Williams] admitted (1) he was provided with
     his rights, (2) stated that he did not wish to go over his rights
     again, and (3) informed police he understood his rights. This
     occurred less than an hour after Lt. Lucas provided [Williams] with
     Miranda warnings on scene. Ultimately, [Williams] admitted to
     his involvement in the burglary of the residence at 3118 S. Ruch
     Street.

           [Police charged Williams with several offenses, but later
     withdrew all charges other than receiving stolen property.
     Williams filed a counseled omnibus pretrial motion seeking to
     suppress the statements he made to police, as well as information
     that police obtained from his phone. Following a hearing, the trial
     court denied suppression.]

             At trial, [Williams elected to represent himself with the
     public defender acting as stand-by counsel. Williams] took the
     stand to testify in his defense. [Williams] informed the jury about
     his life and upbringing and introduced past contact with authority
     and police. [Williams] explained his previous experiences with
     police and how that shaped him. [Williams] readily admitted to
     the jury that he told police multiple stories and then attempted to
     explain why he lied to police. [Williams] informed the jury that he
     was convicted of burglary in the past but that is not the type of
     individual he is anymore. [Williams] had the opportunity to tell
     the jury about books that he had written and published and a
     business that he started. [Williams] portrayed himself as a
     businessman selling things to different people online. [Williams]
     attempted to portray a persona of a newly reformed law-abiding


                                    -3-
J-S02018-21


      citizen. He testified that he works helping people and that he
      works hard.

             [Williams’] testimony about the incident in question
      appeared somewhat disorganized but appeared to the court as
      another admission. [Williams] admitted that he was at the scene
      of the burglary while with his friend “G.” [Williams] was driving
      with “G” as a passenger when they stopped in the victim[s’]
      neighborhood to pass out flyers. [Williams] noticed that “G” was
      bringing items out of a home to his car. At some point, he noticed
      firearms in his vehicle under a blanket and saw “G” coming out of
      the house with a television. [Williams] testified that he rebuked
      his friend and had his friend take the firearms back into the house.
      [Williams] swore he didn't touch anything and left. At some later
      time, his friend “G” gave [Williams] a sob story and told him how
      he needed money. Apparently, “G” gave [Williams] the camera
      and laptop to sell so that he could help him make some money.
      [Williams] informed the jury that he would have no reason to think
      that the camera and laptop given to him by “G” were stolen.

            The court provided significant leeway to [Williams’]
      testimony over the objection of the Commonwealth. However,
      the court did make some attempts to curtail prolonged stories
      and/or experiences that were irrelevant.

Trial Court Opinion, 7/22/20, at 3-6 (headings, original footnotes, and

unnecessary capitalization omitted, footnote added)

      At the conclusion of trial, the jury convicted Williams of receiving stolen

property. On June 2, 2020, the trial court sentenced Williams to serve three

to seven years in prison. Williams filed a timely pro-se post-sentence motion

which the trial court denied. Williams thereafter filed a timely pro se notice of

appeal. Both Williams and the trial court complied with Pa.R.A.P. 1925.

      In his pro se brief, Williams raises the following issues for our review.

      1. Did the lower court error [sic] in not suppressing the videotape
         interview and phone records?


                                      -4-
J-S02018-21


      2. Did the trial judge abuse her discretion in denying [Williams’]
         right to show reasonable doubt as to an element of the crime,
         thereby denying [Williams his] constitutional rights of due
         process and the confrontation clause?

      3. Did the lower court abuse its discretion in denying [Williams]
         the right to use evidence to support his testimony?

      4. Did the judge’s remarks concerning the prosecutor’s character
         show favor to one side and thus prejudice [Williams], thereby
         denying [Williams] a fair trial?

      5. Was the multiple remarks and discussions by the trial judge
         both in front of and outside the jury a showing of partiality of
         the judge and a denial of a fair and impartial trial?

      6. Was [Williams] denied his constitutional right to a fair trial by
         uniform [sic], armed Sheriff deputies positioning around him
         during his questioning of witnesses and though out [sic] trial?

      7. Was [Williams] denied         due    process    in   violation   of
         [Pa.R.Crim.P.] 704?

Williams’ Brief at vii (issues reordered for ease of disposition).

      Williams initially challenges the trial court’s denial of his motion to

suppress the videotaped interview and phone records. In reviewing an appeal

from an order denying suppression, our standard of review is limited to

determining:

     whether [the trial court’s] factual findings are supported by the
     record and whether [its] legal conclusions drawn from those facts
     are correct. When reviewing the rulings of a [trial] court, the
     appellate court considers only the evidence of the prosecution and
     so much of the evidence for the defense as remains uncontradicted
     when read in the context of the record as a whole. When the record
     supports the findings of the [trial] court, we are bound by those
     facts and may reverse only if the legal conclusions drawn
     therefrom are in error.




                                      -5-
J-S02018-21


Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

      Generally,   statements   made    during   custodial   interrogation   are

presumptively involuntary, unless the accused is first advised of his Miranda

rights. Commonwealth v. DiStefano, 782 A.2d 574, 579 (Pa. Super. 2001).

Under Miranda, police officers are required to apprise suspects prior to

questioning that they have the right to remain silent, that any statement made

may be used against them, and that they have the right to an attorney.

Miranda, 384 U.S. at 444. “The defendant may waive effectuation of these

rights, provided the waiver is made voluntarily, knowingly and intelligently.”

Id. As our Supreme Court has explained

            The determination of whether a confession is voluntary is a
      conclusion of law and, as such, is subject to plenary review.
      Moreover, the totality of the circumstances must be considered in
      evaluating the voluntariness of a confession. The determination
      of whether a defendant has validly waived his Miranda rights
      depends upon a two-prong analysis: (1) whether the waiver was
      voluntary, in the sense that defendant’s choice was not the end
      result of governmental pressure, and (2) whether the waiver was
      knowing and intelligent, in the sense that it was made with full
      comprehension of both the nature of the right being abandoned
      and the consequence of that choice.

Commonwealth v. Mitchell, 902 A.2d 430, 451 (Pa. 2006).

      In assessing voluntariness, a court should look at the following factors:

(1) the duration and means of the interrogation; (2) the physical and

psychological state of the accused; (3) the conditions attendant to the


                                     -6-
J-S02018-21


detention; (4) the attitude of the interrogator; and (5) any and all other

factors which could drain a person’s ability to withstand suggestion and

coercion. See Commonwealth v. Nester, 709 A.2d 879, 882 (Pa. 1998).

The Commonwealth bears the burden of proof and must demonstrate that the

proper   warnings   were   given,   and   that   the   accused   manifested    an

understanding of these warnings. Commonwealth v. Eichinger, 915 A.2d

1122, 1136 (Pa. 2007).

      Williams argues that, at the time he initially encountered police, it was

cold, dark, and raining, and the Dunkin Donuts parking lot was located on the

side of a highway at rush hour.      Williams claims that these circumstances

caused him to talk excessively. He additionally claims that two of the officers

continued to ask him questions while Lt. Lucas provided him with Miranda

warnings. Williams contends that, because he was talking excessively and the

other officers were directing questions at him, he did not hear the full Miranda

warnings given by Lt. Lucas. He claims that, had he heard his Miranda rights,

he would have exercised them.

      Williams further argues that the trial court abused its discretion by ruling

that Williams’ waiver of his Miranda rights was valid. According to Williams,

in his prior encounters with law enforcement, he was read his Miranda rights

and thereafter signed a written Miranda waiver. He asserts that no such

written Miranda waiver was obtained in this case. Williams contends that

police could have provided him with additional Miranda warnings when they


                                      -7-
J-S02018-21


arrived at the police station, but they failed to do so. Williams also states

that, as a condition of parole, he is required to waive certain rights, and at the

time he encountered police at the Dunkin Donuts, he thought his right to

remain silent was a right that he had waived by being on parole. Williams

asserts that, due to the fact that he did not hear the initial Miranda warnings,

the subsequent interrogation was unconstitutional and should have been

suppressed.    Williams further asserts that the trial court should have

suppressed the phone records on the basis that they constitute fruit of the

poisonous tree.

      The trial court concluded that Williams’ suppression challenges lacked

merit. The court reasoned:

             Here, when the police arrested [Williams] in the parking lot
      of Dunkin Donuts he began to immediately offer explanations and
      make statements. Lt. Lucas testified that he had to interrupt
      [Williams] to provide Miranda warnings. Contrary to common
      belief, Miranda warnings are only required prior to custodial
      interrogation. See Com. v. Sites, 427 Pa. 486, 492, 235 A.2d
      387, 390 (1967). Spontaneous or volunteered statements are not
      protected and are admissible without warning. See Com. v.
      Baez, 554 Pa. 66, 85, 720 A.2d 711, 720 (1998). We find the
      testimony from the police that he was provided with Miranda on
      scene credible in light of police practice and procedure. It seems
      apparent to this court that [Williams] began to offer spontaneous
      explanations and the police orally provided Miranda (which he
      acknowledges) to protect any evidence rather than leave the
      statements open to scrutiny.         The police practiced similar
      procedure when they obtained a search warrant even though they
      had [Williams’] permission to search the vehicle.

            At    the   pretrial   [suppression]    hearing,   [Williams]
      acknowledged police partially informed him about his Miranda
      rights but claims police left out information regarding his right to
      counsel. After a review of the taped interview, we found that

                                      -8-
J-S02018-21


     Detective Mazzitelli reiterated his right to counsel during the
     interview and [Williams] still “wanted to be honest and wanted to
     talk.” We are mindful that [Williams] is no stranger to the criminal
     justice system with a lengthy criminal history. This was apparent
     throughout the interview and further supports [Williams’]
     acknowledgments that he was aware of and understood his rights.
     See Com. v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003)
     (defendant’s twice stating he understood his Miranda rights, and
     answering questions thereafter, sufficiently manifested the intent
     to waive his rights).

            Therefore, it is clear from the testimony taken at the pretrial
     [suppression] hearing and the video and audio recording of the
     interview that [Williams] was not under the influence of any
     substances or alcohol, that he was aware of his Miranda
     warnings, and that he waived those rights knowingly and
     intelligently. However, similar to Cohen, [53 A.3d 882 (Pa.
     Super. 2012),] we would emphasize that the best practice is for
     police officers to obtain written confirmation that a defendant
     understands his Miranda rights prior to interrogation. Although
     not legally required it would help eliminate any such allegations.
     See Com. v. Baez, 2011 PA Super 109, 21 A.3d 1280, 1286
     (2011) citing Com. v. Bomar, 573 Pa. 426, 447, 826 A.2d 831,
     843 (2003) (neither oral confirmation nor written waiver is a
     prerequisite for finding that a defendant has expressly waived his
     or her Miranda rights).

Trial Court Opinion, 8/28/19, at 6-7 (unnecessary capitalization omitted).

     Based on our independent review, we conclude that the totality of the

circumstances   establishes   that   Williams   knowingly,   intelligently,   and

voluntarily waived his Miranda rights. Lt. Lucas testified that, when police

encountered Williams in the Dunkin Donuts parking lot and explained to him

why he was being detained, Williams began to make statements and offer

explanations. N.T., 7/30/19 at 20. Lt. Lucas interrupted Williams and said he

would like to get out of the rain and would speak with Williams back at

headquarters.    Id.    However, Williams continued to offer unsolicited

                                     -9-
J-S02018-21


explanations as to why he had the computer. Id. Lt. Lucas told Williams that

if he continued to talk, Lt. Lucas would need to provide him with Miranda

warnings since he was in custody. Id. When Williams continued to talk, Lt.

Lucas verbally gave him Miranda warnings while standing in the Dunkin

Donuts parking lot. Id. at 21. Lt. Lucas provided the following description of

the Miranda warnings he provided to Williams:

             I basically gave him the Miranda warnings that I would
      usually give verbally, try to recite it exactly as I know it from our
      form. But it’s basically, I wish to inform you that you have an
      absolute right to remain silent. That anything you say can and
      will be used against you in a court of law. You have the right to
      talk to an attorney before or have an attorney present with you
      during questioning. If you cannot afford to hire an attorney, one
      will be appointed to represent you without charge before
      questioning, if you so desire. If you do decide to answer any
      questions, you may stop at any time you wish. And then we add,
      do you understand these rights I explained to you? Which he
      acknowledged that he did. And I said, with these rights in mind,
      do you wish to talk to us? And he said he did.

Id. Lt. Lucas did not read the Miranda warnings from a card; however, he

stated them from memory, having recited them hundreds, if not thousands of

times. Id. at 22. Lt. Lucas testified that the verbal Miranda warnings he

gave to Williams are exactly what he would have read from a form. Id. at 23,

24. Williams indicated to Lt. Lucas that he understood his Miranda rights,

but still wished to speak with police. Id. at 24.

      Detective Mazzitelli testified that he was present and heard Lt. Lucas

verbally provide Miranda warnings to Williams in the Dunkin Donuts parking

lot. Id. at 54. The detective further testified that the Miranda warnings


                                     - 10 -
J-S02018-21


provided to Williams were as Lt. Lucas had described in his testimony. Id.

Detective Mazzitelli stated that, while at the police station he asked Williams

if police could record and videotape the interview, and Williams consented.

N.T., 8/2/19, at 8. When the detective activated the recording, he again asked

Williams for his consent to permit police to record the interview, and Williams

provided his consent on the recording. Id. at 9. As Detective Mazzitelli was

present when Lt. Lucas provided Williams Miranda warnings, the detective

noted on the recording that Williams had been given those warnings, and

asked Williams if he understood that the warnings still applied now that they

were at the police station. Id. Williams indicated on the recording that he

understood. Id. The detective reminded Williams that he had the right to

remain silent, and Williams responded that he was “fully aware of his rights.”

Id. at 9-10.

      When the detective asked Williams to confirm that he was still willing to

speak with police, Williams responded, “absolutely.” Id. at 10. During the

interview, Williams consented to showing the detectives certain information

on his cell phone. Id. at 12-13. At no point during the interview did Williams

indicate that he wanted to stop talking to police. Id. at 14. At some point

the audio was turned off at Williams’ request; and, when the audio was turned

back on, Detective Mazzitelli again reminded Williams that he did not have to

speak to police, that he had the right to remain silent and to speak with an

attorney, and that all the rights previously explained to him still applied. Id.


                                     - 11 -
J-S02018-21


at 14-15. Williams again indicated that he understood, and still consented to

speak to the police. Id. at 15.

      Given the testimony of both Lt. Lucas and Detective Mazzitelli regarding

the Miranda warnings they provided to Williams, and Williams’ repeated

indications to Lt. Lucas and Detective Mazzitelli that he was aware of his rights

and understood them, we conclude that the suppression record amply

supports the trial court’s determination that Williams knowingly, intelligently,

and voluntarily waived his Miranda rights.         While the duration of the

interrogation was lengthy (eight hours), we find no other factors which could

drain a person’s ability to withstand suggestion and coercion, nor does

Williams allege any. See Nester, 709 A.2d at 882. The interview was not

conducted in an unusual manner, and there is no suggestion of impairment or

physical coercion.   Moreover, based on the totality of the circumstances,

Williams’ claim on appeal that he did not hear the Miranda warnings provided

by Lt. Lucas is contradicted by the fact that Williams told both Lt. Lucas and

Detective Mazzitelli that he understood his rights but nevertheless wished to

speak with police. Accordingly, Williams’ first issue merits no relief.

      In his second and third issues, Williams challenges evidentiary rulings

made by the trial court.     Before we address these claims, we must first

determine whether Williams preserved them for our review.           In order to

preserve an evidentiary challenge for appellate review, a defendant must

make a timely and specific objection to the evidentiary ruling.             See


                                     - 12 -
J-S02018-21


Commonwealth v. Thoeun Tha, 64 A.3d 704, 713 (Pa. Super. 2013)

(holding that an appellant’s failure to raise a contemporaneous objection to

evidence at trial waives that claim on appeal); see also Commonwealth v.

Baumhammers, 960 A.2d 59, 73 (Pa. 2008) (holding that in order to

preserve an issue for appellate review, a party must make timely and specific

objection to ensure that the trial court has an opportunity to correct the

alleged error); Pa.R.E. 103(a) (providing that an “[e]rror may not be

predicated upon a ruling that admits or excludes evidence unless . . . a timely

objection . . . appears of record”); Pa.R.A.P. 302(a) (providing that “[i]ssues

not raised in the lower court are waived and cannot be raised for the first time

on appeal”).

      In his second issue, Williams contends that the trial court abused its

discretion by denying him the right to use certain evidence in support of his

defense. Specifically, Williams challenges numerous rulings where the court

sustained objections lodged by the prosecutor during Williams’ cross-

examination of the burglary victims and police officers. The first objection

arose when Williams was questioning Mr. Rothdeutsch regarding the insurance

claim for fifteen hundred dollars in repairs to a storm door that was damaged

during the burglary. Williams questioned Mr. Rothdeutschs about each aspect

of the claim for repairs to the door (i.e., replacement of a glass pane,

replacement of the door slab, stain and finish, etc.). See N.T., 2/4/20, at

122-125. The prosecutor objected on the basis of relevance. Id. at 125-26.


                                     - 13 -
J-S02018-21


Williams claimed that he was a handyman, and that the damaged glass pane

of the door could have been replaced for sixty dollars. Id. at 126. The trial

court sustained the Commonwealth’s relevancy objection. However, Williams

made no objection to the trial court’s ruling. Id. at 126-27.

      The second objection arose when Williams was questioning Mrs.

Rothdeutsch regarding the timeframe in which the list of stolen items was

compiled and sent to the insurance company (i.e., one day or two days after

the burglary). Id. at 163. The prosecutor objected on the basis of relevancy.

Id. The trial court sustained the relevancy objection. However, once again,

Williams made no objection to the trial court’s ruling. Id. at 163-64.

      Further objections occurred when Williams was extensively cross-

examining Officer Michael Slivka regarding guns which were located in the

Rothdeutsch residence, but were not taken during the burglary.              The

prosecutor twice objected based on relevancy. N.T., 8/5/20. At 37. The trial

court sustained both objections, noting that the guns never left the home and

Williams was not accused of having received them. Id. at 38-39. Williams

made no objection to those rulings. Id. at 37-39.

      The next objections occurred when Williams attempted to cross-

examine Detective Mazzitelli regarding his initial search of Williams’ vehicle

and his preliminary suspicion that the crowbar and gloves found in the vehicle

might be related to the burglary. The prosecutor objected on the basis of

relevancy since Williams was not accused of, nor on trial for, the burglary. Id.


                                     - 14 -
J-S02018-21


at 122-23. The trial court sustained the objection. However, Williams did not

object to that ruling. Id. at 123. The prosecutor also objected when Williams

later attempted to cross-examine Detective Mazzitelli regarding his analysis

of the crowbar. Id. at 215. The trial court sustained that objection on the

basis of relevancy. Williams made no objection to that ruling. Id.3

       Here, Williams did not raise any objection to the trial court’s evidentiary

rulings he now challenges on appeal.           Consequently, he failed to preserve

them for our review. Thus, his second issue merits no relief.

       In his third issue, Williams contends that the trial court abused its

discretion in excluding from evidence twelve photographs that he sought to

admit into evidence. Specifically, Williams wanted to introduce photocopies

of articles relating to police conduct in connection with the 1985 MOVE

bombing in Philadelphia, Rodney King’s 1991 beating by police in Los Angeles,



____________________________________________


3 Williams also points to an exchange he had with the trial court in which he
queried how he would ever be able to establish that no burglary had occurred
when the court “restrained” his questioning of Commonwealth witnesses. See
N.T., 8/5/20, at 125-30. In response, the trial court essentially suggested
that, rather than trying to show that a burglary did not occur by casting doubt
on the credibility of Commonwealth witnesses, perhaps Williams should
consider presenting his own evidence or witnesses to establish that a burglary
did not occur, but noting that Williams had no obligation to do so. Id. at 125-
26, 128-29. However, no evidentiary ruling occurred in this exchange. Nor
did Williams raise any objection to the court’s comments so as to preserve
any alleged claim of error. Similarly, Williams points to several instances when
the trial court “interrupted” his cross-examination of Commonwealth
witnesses, and claims that the court did so to disrupt his efforts to put on a
proper defense. Williams’ Brief at 20. Again, Williams did not raise any
objection to those “interruptions” so as to preserve any claim of error.

                                          - 15 -
J-S02018-21


the conviction and sentencing of the individual who murdered the Central Park

jogger, and several photos of Williams. See N.T., 8/6/20, at 68-71. Williams

claims that the photos show him helping ex-offenders, which was relevant to

explain how he met “G.”          Williams also argues that the photocopies were

relevant to show his state of mind at the time of his police interview, and why

he provided police with a false confession. Williams further claims that the

photos of him helping ex-offenders was relevant to his belief that he was

helping “G” on the date of the burglary. Williams also challenges the trial

court’s ruling that certain checks paid by customers for his handyman services

in 2018 and 2019 were inadmissible.

       The trial court gave Williams ample opportunity to explain why the

photographs were relevant to the case, but ultimately ruled that the

photocopies were inadmissible. Id. at 71-73. Williams did not object to this

ruling. Id. Similarly, when the trial court sustained the prosecutor’s objection

to the admission of checks paid in 2018 and 2019 by Williams’ handyman

customers, Williams failed to raise any objection. Id. at 84-85. As Williams

failed to object to these evidentiary rulings, he failed to preserve them for our

review. See Thoeun Tha, 64 A.3d at 713; see also Baumhammers, 960

A.2d at 73.4 Thus, his third issue warrants no relief.

____________________________________________


4 We found only one instance where Williams made an objection. After the
trial court ruled that the photocopies were inadmissible, he asked if the
photocopies could nevertheless be made part of the record. N.T., 8/6/20, at
(Footnote Continued Next Page)


                                          - 16 -
J-S02018-21


       In fourth issue, Williams contends that he was denied a fair trial due to

comments made by the trial court regarding the prosecutor’s character during

jury instructions. Initially, we must determine whether Williams preserved

this issue for our review.

       In this Commonwealth, the failure to raise a timely and specific objection

to the trial court’s jury instructions will result in waiver of the claim on appeal.

See Commonwealth v. Neff, 860 A.2d 1063, 1071 (Pa. Super. 2004); see

also Pa.R.Crim.P. 647(C) (providing that “[n]o portions of the charge . . . may

be assigned as error, unless specific objections are made thereto before the

jury retires to deliberate).

       Similarly, a party seeking recusal or disqualification on the basis of

judicial bias or impartiality “must raise the objection at the earliest possible

moment, or that party will suffer the consequence of being time barred.”

Commonwealth v. Stafford, 749 A.2d 489, 501 (Pa. Super. 2000) (citation

and internal quotation marks omitted).             The failure to timely move for a

judge’s recusal after the facts allegedly establishing bias come to a

defendant’s     attention    renders    the    judicial   bias   claim   waived.   See

Commonwealth v. Johnson, 719 A.2d 778, 790 (Pa. Super. 1998)




____________________________________________


67. The trial court granted his request. Id. Williams then objected to that
ruling. Id. at 68. Notably, Williams has not raised any claim of error regarding
that ruling.

                                          - 17 -
J-S02018-21


       Instantly, the record reflects that Williams did not raise any objection to

the trial court’s instructions in the court below. Nor did Williams move for

recusal of the trial court judge based on judicial bias or impartiality. Thus,

because Williams failed to raise his claim of judicial bias at the earliest possible

opportunity, it is waived. Id.; see also Pa.R.A.P. 302(a).5 Therefore, his

fourth issue warrants no relief.

       In his fifth issue, Williams claims that he was denied a fair trial because

of comments made by the trial court both in and out of the presence of the

jury which reflected bias toward the prosecution.            In making this claim,

Williams points to many of the unchallenged evidentiary rulings previously

addressed and determined to be waived.             Williams additionally points to a

lengthy exchange he had with the trial court regarding the proper process and

procedures to be used when showing witnesses photographs and admitting

them into the formal evidentiary record. See N.T., 2/4/20, at 188-204. At

one point, the judge became so frustrated at having to explain something



____________________________________________


5 Williams concedes that he did not object to any of the trial court’s comments,
but nevertheless claims that the issue is not waived pursuant to
Commonwealth v. Hammer, 494 A.2d 1054 (Pa. 1985) (holding that the
failure of trial counsel to object to questioning of a testifying defendant by the
judge will not, under all circumstances, render the allegation of judicial
impropriety unavailable for appellate review). Here, unlike in Hammer, the
trial court did not participate in the examination of a testifying defendant (i.e.,
Williams). Nor does Williams allege that the trial court expressed an opinion
regarding his credibility or the plausibility of the events he related. Id. at
1061. Thus, Hammer is factually and legally distinguishable.


                                          - 18 -
J-S02018-21


three times to Williams that she began yelling, noting that Williams was driving

her “insane.” Id. at 203. See N.T., 8/4/20, at 203-04.

      Williams also points to the trial court’s ruling to sustain an objection

made by the prosecutor when Williams asked Mr. Rothdeutsch if he was a

police officer or had any connection with the police. N.T., 8/4/20, at 117.

Williams further points to an admonition by the trial court that Williams refrain

from testifying while cross-examining witnesses. N.T., 8/5/20, at 138.

      Williams additionally points to an exchange that took place outside the

presence of the jury when he attempted to make an offer of proof as to why

he wanted to call Officer Lyndsay Yetter as a witness.         Id. at 187-192.

Williams indicated that he intended to elicit testimony from Officer Yetter that

the Rothdeutchs’ home did not look like a normal burglary scene because the

burglar left items of value behind. Id. at 191. The court indicated that, while

Williams could direct questions to Officer Yetter, the prosecution could object

to those questions at the appropriate time. Id. at 191-92. The trial court

additionally stated that she wondered why Williams did not take the

prosecutor’s offer for a plea, and noted that he was “a guy who’s dragging the

Commonwealth, the jurors, the judge, and everybody else through some kind

of alternate universe.” Id. at 192.

      Williams next points to a comment made by the court to the prosecutor

when making a ruling in Williams’ favor, recalling that

      [t]here’s a certain person, and I shall not say who, who said, you
      know, Judge, part of what Mr. Williams does is he pushes it,

                                      - 19 -
J-S02018-21


       pushes it, pushes it until a person gets so frustrated that they
       throw their hands up in the air and give him exactly what he wants
       because he’s just pushing and pushing and pushing. And do you
       know what? It worked. Congratulations. It won't happen again.
       Let's go.

Id. at 207-08.

       Williams next points to the trial court’s interjection, during Williams’

cross-examination of a Commonwealth witness, to inquire of the witness as

to whether there was any indication on the document being discussed as to

who input the information. Id. at 230.

       Williams points to another interruption by the trial court of his cross-

examination of a police officer, when the trial court asked the witness three

questions in an apparent effort to move the questioning along. Id. at 299-

300.

       Williams claims that the trial court “testified” on the third day of trial,

citing pages thirty-nine to sixty-four of the notes of testimony. Our review

reveals, in those pages of the transcript, Williams was cross-examining

Detective Mazzitelli.   At times, the trial court interjected to clarify certain

points, correct documentation, or to ask the detective questions in order to

facilitate proper questioning. See N.T., 8/6/20, at 39-64.

       Williams claims that the trial court also disrupted his testimony and

bullied him on several occasions. Williams Brief at 23 (citing N.T., 8/6/20, at

65, 66, 81, 82, 84, 85). Our review of these portions of the transcript reflects

that Williams wanted to introduce certain photocopies, including the


                                      - 20 -
J-S02018-21


aforementioned articles relating to police conduct in connection with the 1985

MOVE bombing in Philadelphia, Rodney King’s 1991 beating by police in Los

Angeles, the conviction and sentencing of the individual who murdered the

Central Park jogger, and several photos of Williams. See N.T., 8/6/20, at 68-

71.   The trial court gave Williams ample opportunity to explain why the

photographs were relevant to the case, but ultimately ruled that the

photocopies were inadmissible. Id. at 71-73.

      The other portions of the transcript to which Williams refers concerns

the trial court’s comments while he was testifying. Id. at 81-85. At one point,

the prosecutor objected to Williams testimony regarding an event which

occurred when he was ten years old, and the trial court admonished Williams

to “rein it in.” Id. at 81. The prosecutor also objected when Williams began

to tell the jury about a book he had written called “A Guide to the Supreme

Life” which he had written in connection with a company he founded, called

Supreme Life Consultants.    Id. at 83.   The trial court directed Williams to

“advance the story a little bit.”   Id.      The trial court also sustained the

prosecutor’s objection when Williams sought to admit copies of checks paid

by customers for whom he provided handyman services in 2018 and 2019.

Id. at 84-85.

      In each of these instances wherein Williams claims that the trial court

interrupted him, disrupted his case, or bullied him, he failed to raise any

objection or request recusal. Thus, Williams has waived any claim of error


                                    - 21 -
J-S02018-21


regarding these comments and rulings. See Stafford, 749 A.2d at 501; see

also Johnson, 719 A.2d at 790. Thus, his fifth issue entitles him to no relief.

      In his sixth issue, Williams claims that he was denied a fair trial due to

the presence of uniformed sheriff’s deputies beside him in the courtroom. He

asserts that two or three deputies sat or stood less than a foot away from him

at all times throughout the trial. Williams notes that he placed an objection

on the record, asserting that the close proximity of uniformed deputies would

cause the jury to perceive him as dangerous.

      “[I]t is well-settled under common law and constitutionally as incident

to a fair trial without prejudice that defendants appear free from shackles or

other physical restraints.” Commonwealth v. Jasper, 610 A.2d 949, 955

(Pa. 1992).   Nevertheless, there are exceptional circumstances when the

employment of such techniques is an acceptable practice where such

“restraint [is] reasonably necessary to maintain order.”      Id.   Exceptional

circumstances have been found where the court has reason to believe that an

unrestrained defendant might attack others. Id.

      Here, Williams does not allege that he was handcuffed or shackled in

the jury’s presence.   Instead, he complains only that uniformed sheriff’s

deputies were near him at all times throughout the trial. Our research has

revealed no case law that would prohibit a defendant from merely being

flanked by uniformed deputies throughout trial.      Moreover, the trial court

explained that “the Sheriff’s Department was on alert during the trial


                                    - 22 -
J-S02018-21


regarding the safety of the courtroom due to [Williams’] own actions that

flagged him as a safety risk.    While [Williams] was awaiting trial in in the

Lehigh County Jail[,] he was charged with Felony Aggravated Assault for

allegedly attacking a correctional officer.” Trial Court Opinion, 7/22/20, at 11.

Thus, exceptional circumstances clearly warranted the presence of sheriff’s

deputies near Williams throughout the trial. Accordingly, Williams’ sixth issue

merits no relief.

      In his seventh issue, Williams claims that dismissal is warranted because

his sentencing was delayed in violation of Pa.R.Crim.P. 704. Rule 704 provides

that, “[e]xcept as provided by Rule 702(B), sentence in a court case shall

ordinarily be imposed within 90 days of conviction . . ..”          Pa.R.Crim.P.

704(A)(1).   When reviewing a trial court’s order disposing of a motion to

dismiss pursuant to Pa.R.Crim.P. 704:

            [W]e defer to the trial court’s judgment on this issue of
      alleged undue delay and shall reverse only for an abuse of
      discretion. We have long held that mere errors in judgment do
      not amount to abuse of discretion; instead, we look for manifest
      unreasonableness, or partiality, prejudice, bias, or ill-will, or such
      lack of support so as to be clearly erroneous. In addition, a trial
      court abuses its discretion if the law is overridden or misapplied.

                                     ****

            [O]ur scope of review is limited to the evidence on the
      record of the Rule 704 evidentiary hearing and the factual findings
      of the trial court. Also, we must view the facts found in the light
      most favorable to the prevailing party.

Commonwealth v. Neysmith, 192 A.3d 184, 192-93 (Pa. Super. 2018)

(internal citations and quotation marks omitted).

                                     - 23 -
J-S02018-21


      The appropriate remedy for a Rule 704 violation without good cause is

discharge; however, the fact that a defendant is sentenced more than ninety

days after conviction is only the first step in determining whether discharge is

appropriate. Commonwealth v. Diaz, 51 A.3d 884, 887 (Pa. Super 2012)

(construing Pa.R.Crim.P. 1405, which was replaced by Rule 704). A defendant

who is sentenced in violation of Rule 704 is entitled to discharge only where

the defendant can demonstrate that the delay in sentencing caused prejudice.

Id.   Prejudice should not be presumed by the mere fact of an untimely

sentence. Id. Instead, the trial court should consider: (1) the length of the

delay falling outside of the 90-day period; (2) the reason for the improper

delay; (3) the defendant’s timely or untimely assertion of his rights; (4) any

resulting prejudice to the interest protected by his speedy trial and due

process rights.    Id.    The court should examine the totality of the

circumstances, as no one factor is necessary, dispositive, or of sufficient

importance to prove a violation. Id.

      Williams points out that he was convicted on February 6, 2020, and

sentencing was initially scheduled for March 27, 2020.           However, his

sentencing date was continued on two occasions, and he was not sentenced

until June 2, 2020, at which time he was sentenced via video. Williams does

not contest the period from March 17, 2020, to April 3, 2020, due to a judicial

emergency brought on by the COVID-19 pandemic. However, he claims that,

excluding this time frame, he was not sentenced until ninety-nine days after


                                     - 24 -
J-S02018-21


his conviction. Williams claims that he requested to be sentenced via video

on April 16, 2020, but that request was denied. He argues that there is no

reason why he could not have been sentenced via video on his original

sentencing date of March 27, 2020.

       Williams additionally claims that, due to the delay in his sentencing, he

was unable to file an appeal or request bail pending appeal. He additionally

claims that he had to remain in the “hole,” and was unable to join the general

prison population. Williams’ Brief at 34. Williams further claims that, because

he was unable to request bail, he was unable to help family members during

the COVID-19 pandemic, which caused Williams high anxiety requiring

psychotropic medication.

       Williams also claims that unidentified individuals have come forward and

would testify that they were present when “G” came home with the stolen

property and heard Williams agree to take the items to the pawn shop to help

“G.” Williams’ Brief at 34. Williams claims that the delay in sentencing has

prejudiced him because those individuals could be dead or incarcerated by the

time he gets a new trial.6 He further posits that the Rothdeutschs’ insurance

company “which has the evidence of exactly what was allegedly stolen could

loose [sic] or go out of business by the time [Williams] come[s] back, in the



____________________________________________


6Williams also claims these facts support an after-discovered evidence claim.
Williams’ Brief at 33. Because Williams did not raise this claim below, it is
waived. See generally, Pa.R.A.P. 302(a), supra.

                                          - 25 -
J-S02018-21


event of a new trial.” Id. at 35. He claims that such an event would impair

his defensive theory that no burglary occurred, and the Rothdeutschs

committed insurance fraud.

        The trial court considered Williams Rule 704 challenge and determined

that it lacked merit. The court reasoned as follows:

               On March 16, 2020, a week before [Williams’] scheduled
        sentencing date, the Supreme Court of Pennsylvania declared a
        statewide judicial emergency due to COVID-19. This statewide
        emergency was extended and maintained on March 18, March 24,
        April 1, April 28, and May 27, 2020 to a final extension date of
        June 1, 2020. Our Supreme Court established guidelines including
        priorities for the performance of critical court functions and
        ensuring the parties rights are protected which included: election
        matters, emergency bail review, Gagnon I hearings, juvenile
        delinquency detention, bench warrant hearings, temporary
        protection from abuse orders, emergency petitions for child
        custody, emergency petitions for guardianship, civil mental health
        reviews, emergency equity civil matters, and any pleading or
        motion relating to the public health concerns involving immediate
        and irreparable harm. [Williams’] sentencing was not listed as a
        priority and was not considered by this court to be one. The court
        was aware that [Williams’] faced significant guidelines of
        incarceration and that he would not be prejudiced as he was
        awaiting another trial in a separate assault case before this court.

              [Williams] was sentenced on June 2, 2020,·to a period of
        incarceration of 3-7 years conducted via Zoom in accordance with
        the court’s schedule in light of the pandemic. The court finds the
        pandemic of COVID-19 and subsequent state-wide judicial
        emergency to be good cause for the minor setback in his
        sentencing date.

Trial   Court   Opinion,   7/22/20,   at   11-12   (footnote   and   unnecessary

capitalization omitted).

        We discern no abuse of discretion by the trial court in concluding that

Williams’ sentencing was delayed for good cause.               Williams’ original

                                       - 26 -
J-S02018-21


sentencing date was scheduled at a time when our nation was just beginning

to grapple with a global pandemic caused by COVID-19. Emergency measures

dictated that all sentencing be deferred until adequate and appropriate safety

measures could be implemented for inmates as well as for court staff and

personnel. Moreover, the length of the delay falling outside of the 90-day

period was minimal.       Williams was sentenced ninety-nine days after his

conviction, which is only nine days beyond the ninety-day period provided by

the rule. Thus, Williams’ final issue warrants no relief.

      Having found no merit to any of Williams’ issues, we affirm his judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/21




                                     - 27 -